Case 20-00001   Doc 1-1   Filed 01/01/20 Entered 01/01/20 18:01:47   Desc Signature
                                 Pages Page 1 of 4
Case 20-00001   Doc 1-1   Filed 01/01/20 Entered 01/01/20 18:01:47   Desc Signature
                                 Pages Page 2 of 4
Case 20-00001   Doc 1-1   Filed 01/01/20 Entered 01/01/20 18:01:47   Desc Signature
                                 Pages Page 3 of 4
Case 20-00001   Doc 1-1   Filed 01/01/20 Entered 01/01/20 18:01:47   Desc Signature
                                 Pages Page 4 of 4
